Citation Nr: 0711527	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for hypertension, status 
post cerebrovascular accident (CVA), including as secondary 
to service-connected intervertebral disc syndrome (IVDS).  

2.	Entitlement to an increased rating for IVDS, currently 
evaluated as 40 percent disabling, for the period on and 
after September 26, 2003.  

3.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to August 
1961.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2004.  

The case was remanded by the Board in September 2004.  At 
that time, the Board entered a decision on the issue of 
entitlement to an increased rating for IVDS, in excess of 40 
percent, prior to September 26, 2003.  As of that date the 
regulations for rating back disorders changed.  Appellant had 
not been informed of the new criteria and offered an 
opportunity to make a presentation under those criteria.

Unfortunately, while in remand status, the period prior to 
September 26, 2003 was readjudicated.  The current period has 
still not been considered.  As such, that issue is to be 
remanded and the total rating issue will be deferred pending 
readjudication of the claim for the period ON AND AFTER 
SEPTEMBER 26, 2003.  The appeal issues REMANDED are to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

FINDING OF FACT

Hypertension, status post CVA, was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event or related to a service 
connected disease or injury.  


CONCLUSION OF LAW

Hypertension, status post CVA, was neither incurred in nor 
aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to, the result 
of, or aggravated by a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006); Allen 
v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2001 and January 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, where applicable.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hypertension or a CVA, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection is granted for an increase in severity, 
not due to natural progress as shown by medical evidence 
(including when applicable the effects of such variables as 
race, age, gender and geographic location), of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disorder but aggravation is not 
conceded unless the claimant, not VA, meets the burden of 
establishing the baseline level of severity of the non-
service-connected disability by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity.  If no baseline can be established, no 
aggravation can be demonstrated, and the deduction issue is 
moot.  38 C.F.R. § 3.310(b); effective October 10, 2006.  See 
71 Fed. Reg. 52744, 52746 (September 7, 2006).  

The veteran is claiming service connection for hypertension, 
which he primarily believes is related to his service-
connected back disorder.  Review of the record shows that he 
did not manifest this disorder while on active duty, nor is it 
demonstrated within one year of his discharge from service.  
High blood pressure readings were not noted on examination by 
VA in 1964 or 1969, but on examination in 1989, it was noted 
that he was status post acute anterior myocardial infarction 
in 1986.  As hypertension was not manifested during service, 
shown to be related to service, or manifested within one year 
after service, service connection is not warranted on a direct 
or presumptive basis.  

In support his contention regarding secondary service 
connection, the veteran testified at a hearing before the 
undersigned in April 2004.  At that time, he gave sworn 
testimony to the effect that he believes that there is a 
relationship between his service connected IVDS and his 
hypertension.  It is noted, however, that he is a layman, and, 
as such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In an effort to ascertain whether an 
etiologic relationship might exist, the veteran was examined 
by VA in December 2005.  After an extensive review of the 
veteran's claims file and examination of the veteran, the 
examiner rendered an opinion that it was more likely than not 
that the veteran would have an elevation in his blood pressure 
with any serious increase in pain in the lower back, but would 
also have an elevation with any type of stress, prolonged 
walking, or anxiety reaction.  This was very common with 
hypertensive problems, but would be episodic and not constant.  
Regarding the residuals of the veteran's CVA, it was noted 
that this was not related to the veteran's service-connected 
back disorder.  

While the veterans' blood pressure is said to increase as a 
result of pain in the lower back, and other stimuli such as 
prolonged walking or an anxiety reaction, the increase is not 
found to be chronic or constant in nature.  As such, there is 
no demonstration of an increase in severity of the 
hypertension that may be utilized as a basis for establishing 
service connection by aggravation.  The veteran's CVA is not 
found by the medical examiner who rendered the opinion as 
being related to the service connected back disorder.  As 
such, service connection on a secondary basis is not 
warranted.  


ORDER

Service connection for hypertension, status post 
cerebrovascular accident (CVA), including as secondary to 
service-connected intervertebral disc syndrome (IVDS), is 
denied.  


REMAND

As noted above, at the time of the prior decision, the Board 
entered a decision on the issue of an evaluation in excess of 
40 percent prior to September 25, 2003.  Criteria prior to 
that date had been provided, appellant had been notified, and 
had been able to present argument and evidence on that 
matter.

As noted in that document, effective September 26, 2003, the 
criteria for rating back disorders was changed.  Appellant 
had not then been offered an opportunity to view the new 
criteria, nor had he presented argument on how those criteria 
might affect the appeal.

Regrettably, the issue as characterized in post-remand 
documents is in terms of the time period prior to September 
26, 2003.  That matter had already been decided.  The AMC/RO 
now has to readjudicate the exam for a current increased 
rating claim.  A physical examination and all medical records 
seem to have been obtained, so readjudication of the current 
issue is needed with a supplemental statement of the case 
issued if benefits sought are not granted.  The issue of a 
total rating will be deferred pending the development 
requested herein.

In view of the forgoing, this case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
an increased rating for a back disorder, 
in excess of 40 percent, on and after 
September 26, 2003, in accordance with 
applicable procedures.  The total rating 
should also be readjudicated as 
appropriate.  If the benefits sought are 
not granted, a supplemental statement of 
the case should be issued and appellant 
and his representative offered a chance 
to respond thereto.  Thereafter, the case 
should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


